Citation Nr: 0101437	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  00-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for VA death pension 
benefits.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had recognized guerilla service from January 1945 
to June 1945.  The veteran died in October 1964.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

In a rating decision dated in May 2000, the RO denied service 
connection for the cause of the veteran's death because the 
evidence failed to show that the veteran's death was related 
to military service.  The appellant filed notice of 
disagreement in August 2000.  The RO also denied legal 
entitlement to accrued benefits.  The basis for the denial 
was that the claim for accrued benefits was not filed within 
one year after the veteran's death, therefore, the appellant 
had no legal entitlement to accrued benefits under 
38 U.S.C.A. § 5121(c).  The appellant did not file a 
substantive appeal to the denial of legal entitlement to 
accrued benefits.  That issue is therefore not before the 
Board for appellate review.  38 C.F.R. § 20.200 (2000).  

In the statement of the case (SOC) dated in August 2000, the 
RO determined that the appellant had no legal entitlement to 
non-service-connected death pension benefits, a claim the 
appellant raised in her original application and subsequently 
in her notice of disagreement.  The Board notes that the RO 
did not evaluate the issue of entitlement to non-service-
connected death pension benefits in the May 2000 rating 
decision, but considered it initially in the SOC.  The 
appellant then responded to the matter of service connection 
for the cause of death and death pension benefits in an 
October 2000 VA Form 9.  Inasmuch as the October 2000 
statement disagrees with the initial denial of death pension 
benefits, the inquiry raised here is whether the appellant 
received sufficient notice of the governing law and 
regulations and, thereby, sufficient notice of the need to 
address the issue of entitlement to non-service-connected 
death pension benefits in her submission and argument on 
appeal.  See 38 C.F.R. § 3.103 (2000).  

Upon careful review the record, the Board finds that notice 
to the appellant in the SOC was sufficient; and, the 
appellant presented argument before the Board on said issue, 
as is evident by her submission of VA Form 9.  The Board 
therefore further finds that the procedure for an appeal in 
this instance was adequate and believes the appellant will 
not be prejudiced by proceeding with a decision on the merits 
of the issue of entitlement to non-service-connected death 
pension benefits at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  The evidence does not show that the cause of the 
veteran's death was related to service.

2.  The veteran did not have qualifying service for VA non-
service-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2000).

2.  The appellant does not meet the requirements for 
eligibility to receive VA death pension benefits.  
38 U.S.C.A. §§ 101, 107(a) (West 1991); 38 C.F.R. §§ 3.1, 
3.8(c) (d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  See Bernard, 
supra.

Factual Background

Service records dated at the time of the veteran's discharge 
in April 1947 indicate that he incurred no wounds or illness 
during his period of service, which includes his recognized 
guerilla service from January 1945 to June 1945.  

In September 1956, the veteran filed a claim for service 
connection for pulmonary tuberculosis, which the RO denied in 
January 1957.  This claim is in no way associated with the 
current claim for service connection.  The veteran had no 
service-connected disabilities during his lifetime.

As noted above, the veteran died in October 1964.  This data 
is as per the official certificate of death from the Republic 
of the Philippines, Office of the Municipal Civil Registrar.  
The cause of death is listed as cerebral hemorrhage, 
hypertension.  

In January 2000, the appellant filed an Application For 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse.  She contended that 
the veteran's cause of death was service connected.  

In April 2000 the RO notified the appellant of the need for 
additional documents to support her claims.

In an affidavit by the appellant's son, he deposed that he 
attempted to obtain the veteran's medical records and was 
informed that the hospital records were destroyed by 
floodwaters.  He further deposed that the physician who 
treated the veteran at Mercy Clinic in Guagua, Pampanga has 
died.  Consequently, the veteran's medical records of 
treatment prior to his death are unavailable.  No medical 
records were submitted pursuant to the RO's request.

Criteria

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the applicable presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Id.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. Id.  

Under the provisions of 38 U.S.C.A. § 107(a), service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces...(with exceptions based on service-connected 
compensation benefits).  38 U.S.C.A. § 107(a).

In Quiban v. Veterans Admin., 928 F.2d. 1154 (D.C. Cir. 
1991), the United States Court of Appeals for the District of 
Columbia upheld the constitutionality of 38 U.S.C.A. § 
107(a).  In Talon v. Brown, 999 F.2d. 514 (Fed. Cir. 1993), 
the United States Court for the Federal Circuit citing 
Quiban, supra, also upheld the constitutionality of 38 
U.S.C.A. § 107(a).

When all the evidence is assembled, VA is responsible for 
determining if the evidence supports the claim or is in 
relative equipoise, in which case the appellant prevails.  If 
the preponderance of the evidence is against a claim, it is 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the primary or 
contributory cause of death.  38 C.F.R. § 3.312.  In the 
instant case, the death certificate reveals that the veteran 
died of cerebral hemorrhage, hypertension.  There are no 
service medical records that show a diagnosis or treatment of 
cerebral hemorrhage, hypertension or any related disease or 
diseases.  

In addition, there is no evidence showing that cerebral 
hemorrhage or hypertension was manifested to a degree of at 
least 10 percent during the initial post-service year.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Review 
of the claims file discloses that at the time of the 
veteran's death, service connection was not in effect for any 
disability, nor was a claim pending.  

Medical evidence of record is not probative of the issue at 
hand.  Moreover, the appellant proffered an affidavit wherein 
her son attested that medical records of treatment prior to 
the veteran's death were unavailable.  Consequently, the 
appellant has not submitted any competent medical evidence of 
the onset in service of the disease, which caused the 
veteran's death or that the cause of the veteran's death 
resulted from his military service.

The only evidence that the cause of the veteran's death is 
related to his service is the opinion of the appellant.  
However, as a lay person, she is not competent to provide 
evidence requiring medical expertise.  Since the appellant 
has not been shown to have any medical training, her opinion 
as to the relationship between the veteran's service and the 
cause of his death is not considered competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, at 494 (1992).

In light of the foregoing, the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death must be denied.

Basic eligibility for death pension benefits.

The threshold question that must be resolved with regard to 
the claim for VA death pension benefits is whether the 
appellant is eligible for the benefit she has claimed.  If 
her claim fails because of the absence of legal merit or lack 
of entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant contends that her husband's military service 
qualifies him as a veteran of the United States Armed Forces 
for VA death pension benefits.  The service department has 
certified that the veteran had recognized guerrilla service 
from January 1945 to June 1945.  Under the provisions of 38 
C.F.R. §§ 3.203, certification by the service department will 
be accepted for the purpose of establishing entitlement to 
pension.  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has held that findings by the service 
department verifying a person's service are binding upon the 
VA for purposes of establishing service in the United States 
Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); See also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

However, under pertinent provisions of the law, as earlier 
noted, there are certain limitations on the benefits 
available to dependents of recognized guerrillas.  
38 U.S.C.A. § 107(a) provides that, except for purposes of 
compensation based on service-connected disability, service 
before July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
organized guerrilla forces, shall not be deemed to have been 
active military, naval or air service for the purposes of any 
law of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person.

The evidence presented in the instant case, indicates that 
38 U.S.C.A. § 107(a) applies to the veteran's military 
service since he had recognized guerrilla service from 
January 1945 to June 1945, which is prior to July 1, 1946.  
Consequently, the veteran's military service does not qualify 
the appellant for VA death pension benefits.  Furthermore, as 
the veteran himself was ineligible for VA pension benefits, 
the appellant, his widow, is also ineligible for such 
benefits.  See Talon, supra; Quiban, supra.

Accordingly, the Board has no recourse but to find that since 
the veteran did not have qualifying service for death pension 
benefits, the appellant has failed to establish her 
eligibility as a proper claimant.  Talon, supra; Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Therefore, the claim has 
no legal merit and must be denied.  See Sabonis, supra. at 
426.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to basic eligibility for VA death pension 
benefits is denied.



		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals



 

